IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                              RENDERED: DECEMBER 17, 2020
                                                      NOT TO BE PUBLISHED

                  Supreme Court of Kentucky
                                    2019-SC-0350-MR


BRANDON KRAATZ                                                       APPELLANT


                  ON APPEAL FROM JEFFERSON CIRCUIT COURT
V.               HONORABLE ANGELA MCCORMICK BISIG, JUDGE
                              NO. 16-CR-002809


COMMONWEALTH OF KENTUCKY                                               APPELLEE


                     MEMORANDUM OPINION OF THE COURT

                                      AFFIRMING

      The circuit court jury convicted Brandon Kraatz of murder and fixed

punishment at imprisonment for 25 years, and the trial court entered

judgment accordingly. Kraatz appeals from the judgment as a matter of right,1

seeking reversal upon palpable-error review of a single issue arising at trial and

unpreserved without contemporaneous objection: the Commonwealth

introduced improper impeachment evidence of a key defense witness’s prior

inconsistent statements. Finding to the contrary that the witness’s prior

statements qualified as admissible inconsistent statements, we reject Kraatz’s

claim of error and affirm the judgment.




      1   Ky. Const. § 110(2)(b).


                                          1
                                 I.   BACKGROUND

      The jury convicted Kraatz of shooting and killing David House in a

convenience store parking lot. Kraatz asserted he was was acting in self-

defense. At trial, the defense called Kraatz’s girlfriend, Emily Grissett, to testify

as an eyewitness to the shooting. Grissett testified she and Kraatz arrived at

the convenience store. David House was in the car parked next to theirs.

According to Grissett, House was fidgeting and talking to himself erratically.

She said Kraatz commented that House appeared to be “high” and warned her

to lock the doors while he was inside the store. She further testified Kraatz

exited their vehicle and went into the store. As he exited the store, House

inquired of him, “Are you Levi?,” and the two began talking. Grissett then

testified she saw House grab something and Kraatz shot him.

      Grissett was interviewed after the shooting by Detective Speaks, and the

Commonwealth cross-examined Grissett concerning the statements she made

during that interview while cross-examining her. The relevant portions of the

cross-examination follow:

      Commonwealth: How much did you and [Kraatz] talk about what
      happened?
      Grissett: Not much at all.
      Commonwealth: You told Detective Speaks that when [Kraatz] took his
      hand out of his pocket you heard House say, “Oh you want to do
      something like that?’”
      Grissett: No, he said, “Is that for me?” and he said, “No well I got
      something for you.” And that’s when Mr. House had reached over to grab
      something.
      Commonwealth: “Is that for me?” What was that last part?
      Grissett: He said, “Is that for me?” That is what Mr. House said and
      [Kraatz] says, “No.” Then he had asked, “Well I have something for you.”
      Commonwealth: You never told that statement to Detective Speaks.
      Grissett: No, I did.
      Commonwealth: You did.
      Grissett: I did.

                                         2
      Later in the trial, the Commonwealth called Detective Speaks to testify in

rebuttal to impeach Grissett’s trial testimony with statements from her initial

interview. Detective Speaks testified that during the interview Grissett stated

when House saw the gun, he said, “Oh, you want to do something like that?”

      Although Kraatz made no contemporaneous objection to this testimony

at trial, he argues in this appeal that Grissett’s statements are not inconsistent

and, therefore, were improperly admitted for the implication that Grissett was

lying. Kraatz argues this is palpable error mandating reversal of the judgment.

The Commonwealth argues these statements are inconsistent because they

lead to different conclusions and were properly used as impeachment evidence

of Grissett’s testimony on direct. For reasons explained below, we find no error

occurred because the statements were inconsistent and properly used as

impeachment evidence.

                                      II. ANALYSIS

   A. Standard of Review.

      Unpreserved trial errors are reviewable for palpable error.2 Under such

review, this Court will reverse the judgment only if the error resulted in a

manifest injustice. To rise to the level of manifest injustice, the error must

have likely affected the outcome of the proceeding or fundamentally tainted the

defendant’s right to due process of law.

      The Commonwealth urges us to avoid review altogether because the

claimed error could not have affected the defendant’s constitutional rights.

Indeed, Kraatz has not identified a constitutional violation in any specific way,




      2   Martin v. Commonwealth, 207 S.W.3d 1, 3 (Ky. 2006).
                                           3
and the Commonwealth argues that defendants must cite the violation of a

specific substantial right as a prerequisite to palpable-error review. Our

criminal rules and case law establish that the defendant must show us a

“probability of a different result or [an] error so fundamental as to threaten a

defendant's entitlement to due process of law.”3 And with that standard in

mind, we proceed to review this case for palpable error.

   B. The trial court did not err when it admitted evidence of Grissett’s
      prior statements to the detective.

      No error occurred in the Commonwealth’s introduction of Grissett’s

previous statement. A trial witness’s credibility may be impeached through a

prior inconsistent statement.4 Under Kentucky Rule of Evidence (KRE)

801A(a)(1), a prior inconsistent statement may be admitted against a declarant

so long as a foundation is laid, and the statement is inconsistent with the

declarant’s testimony. Statements that may be considered inconsistent with

one another include any statements previously made by the declarant and

those made during the declarant’s testimony.5

       This Court has found that statements are inconsistent and admissible

when the proffered statement and the witness’s testimony lead to different

conclusions based on incompatible beliefs.6 Overall, statements are

inconsistent when the conclusions reached by each could not be true at the




      3Kentucky Rule of Criminal Procedure (RCr) 10.26; Allen v. Commonwealth,
286 S.W.3d 221, 226 (Ky. 2009) (quoting Martin, 207 S.W.3d at 3).
      4   Mounce v. Commonwealth, 795 S.W.2d 375, 378 (Ky. 1990); KRE 801A(a)(1).
      5   KRE 801A(a)(1).
     6 Porter v. Commonwealth, 892 S.W.2d 594, 596 (Ky. 1995) (quoting

Commonwealth v. Jackson, 281 S.W.2d 891, 896 (Ky. 1955)).
                                          4
same time.7 As a general rule, any doubt as to admissibility of the prior

statement should be resolved in favor of admission over exclusion.8

      Here, Grissett’s statements lead to different conclusions and were

properly admitted as inconsistent statements. Grissett’s trial statement was

that House told Kraatz he “had something” for him. This may imply a threat by

House to Kraatz. In contrast, Grissett’s prior statement to Detective Speaks

omitted this portion of the conversation and may imply there was no need for

Kraatz to act in self-defense.

      Grissett’s testimony that House made an extra statement to Kraatz was

an expression at least arguably incompatible with her earlier statements to

Detective Speaks, which did not suggest that House threatened Kraatz.

Grissett’s trial testimony that House uttered the additional statement is

certainly incompatible with her initial interview statement that Kraatz showed

a weapon to House and House replied, “Oh, you want to do something like

that?” These statements are inconsistent and were properly allowed into

evidence to impeach Grissett’s trial testimony.

                                 III.   CONCLUSION

      We find no merit in Kraatz’s claim of error and affirm the judgment.

      All sitting. All concur.




      7 Commonwealth v. Jackson, 281 S.W.2d 891, 896 (Ky. 1955); L. Abramson, 9
Ky. Prac. Crim. Crim. Prac. & Proc. SECTION 27:190 (2011–2012).
      8   Porter, at 596.
                                        5
COUNSEL FOR APPELLANT:

Adam Meyer
Department of Public Advocacy

COUNSEL FOR APPELLEE:

Daniel Jay Cameron
Attorney General of Kentucky

Perry Thomas Ryan
Assistant Attorney General




                                6